                Case 19-11240-LSS              Doc 414        Filed 07/18/19         Page 1 of 11



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                                         )
In re:                                                                   )     Chapter 11
                                                                         )
FTD COMPANIES, INC., et al.,1                                            )     Case No. 19-11240 (LSS)
                                                                         )
                           Debtors.                                      )     (Jointly Administered)
                                                                         )


             PERIODIC REPORT PURSUANT TO BANKRUPTCY RULE 2015.3

        Pursuant to rule 2015.3 of the Federal Rules of Bankruptcy Procedure (the "Bankruptcy
Rules"), FTD Companies, Inc. and its affiliated debtors in the above captioned chapter 11 cases
(collectively, the "Debtors") submit this report (this "Periodic Report") on the value, operations,
and profitability, as of December 31, 2018 and June 30, 2019 of certain non-Debtor entities in
which one or more Debtors hold a substantial or controlling interest. This Periodic Report has
been prepared solely for the purpose of complying with the Bankruptcy Rules.2 It includes
stand-alone financial information for those non-Debtor entities which are directly owned by the
Debtors.




1
    The Debtors are the following 15 entities (the last four digits of their respective taxpayer identification numbers,
    if any, follow in parentheses): FTD Companies, Inc. (5852); Bloom That, Inc. (9936); Florists'' Transworld
    Delivery, Inc. (6960); FlowerFarm, Inc. (2852); FSC Denver LLC (7104); FSC Phoenix LLC (7970); FTD, Inc.
    (1271); FTD.CA, Inc. (7556); FTD.COM Inc. (4509); FTD Group, Inc. (9190); FTD Mobile, Inc. (7423);
    Giftco, LLC (5832); Provide Cards, Inc. (3462); Provide Commerce LLC (0019); and Provide Creations, Inc.
    (8964). The Debtors'' noticing address in these chapter 11 cases is 3113 Woodcreek Drive, Downers Grove, IL
    60515.
2
    To that end, in certain instances, current market valuations are neither maintained by, nor readily available to,
    the Debtors with respect to the entities listed on this Periodic Report. Accordingly, unless otherwise indicated,
    this Periodic Report reflects net book values. Market values may vary, sometimes materially, from net book
    values. The Debtors believe that it would be an inefficient use of estate assets for the Debtors to obtain the
    current market valuations of each of the entities listed in this Periodic Report.
              Case 19-11240-LSS         Doc 414        Filed 07/18/19     Page 2 of 11




The following exhibit are attached hereto:

Exhibit A                                             Debtors' interest in certain non-debtor entities
                                                      and valuation estimates for those non-debtor
                                                      entities.
Exhibit B-1                                           Balance sheet and income statements for non-
                                                      debtor entities as of 12/31/2018

Exhibit B-2                                           Balance sheet and income statements for non-
                                                      debtor entities as of 6/30/2019

Exhibit C                                             Description of operations.


The undersigned, having reviewed the attached exhibits and this Periodic Report, and being
familiar with the Debtors' financial affairs, verifies under the penalty of perjury that this Periodic
Report is complete, accurate, and truthful to the best of his knowledge, information, and belief.

Dated: July 17, 2019
Downers Grove, Illinois                           /s/ Alan D. Holtz
                                                  Alan D. Holtz
                                                  Chief Restructuring Officer
                                                  FTD Companies, Inc.




                                                  2
              Case 19-11240-LSS         Doc 414      Filed 07/18/19     Page 3 of 11



                                           General Notes

Description of these Chapter 11 Cases

On June 3, 2019 (the "Petition Date"), each of the Debtors filed voluntary petitions for relief
under chapter 11 of the Bankruptcy Code. The Debtors are operating their businesses and
managing their properties as debtors in possession pursuant to sections 1107(a) and 1108 of the
Bankruptcy Code. The Debtors' chapter 11 cases have been consolidated for procedural
purposes only and are being administered jointly. On June 12, 2019, an official committee of
unsecured creditors was appointed [Docket No. 118] in the chapter 11 cases. No trustee or
examiner has been appointed in the chapter 11 cases. Additional information about these chapter
11 cases, court filing and claims information is available at the Debtors' restructuring website:
http://www.omnimgt.com/FTD.

Basis of Presentation

       In accordance with Bankruptcy Rule 2015.3, and except as otherwise provided herein, the
financial statements and supplemental information contained herein are set forth as of December
31, 2018 and June 30, 2019 for the legal entities directly owned as of the Petition Date. The
condensed financial statements contained herein are unaudited, have not been prepared in
accordance with U.S. generally accepted accounting principles ("U.S. GAAP") or any other
recognized financial reporting framework and are not intended to reconcile to any financial
statements otherwise prepared or distributed by the Debtors or non-Debtors.

         The financial statements contained herein are presented per FTD Companies, Inc's
("FTD") books and records without, among other things, all adjustments or reclassification that
may be necessary or typical with respect to consolidating financial statements or in accordance
with U.S. GAAP. Because the Debtors' accounting systems, policies, and practices were
developed to produce consolidated financial statements, rather than financial statements by legal
entity, it is possible that not all assets, liabilities, income, or expenses have been recorded on the
correct legal entity. Accordingly, the Debtors and non-Debtors reserve all rights to supplement
or amend any financial statements contained in this Periodic Report.

         The Periodic Report is limited in scope, covers a limited time period, and has been
prepared solely for the purposes of complying with the reporting requirements of the Bankruptcy
Court and the Office of the United States Trustee. Given, among other things, the uncertainty
surrounding the collection and ownership of certain assets and the valuation and nature of certain
liabilities, to the extent that a non-Debtor entity shows more assets than liabilities, this is not an
indication that the non-Debtor entity was solvent at the Petition Date or at any time prior to the
Petition Date, including the date as of or for the period of any financial statements or other
information included in this Periodic Report. Likewise, to the extent that a non-Debtor entity
shows more liabilities than assets, this is not an indication that the non-Debtor entity was
insolvent at the Petition Date or any time prior to the Petition Date, including the date as of or for
the period of any financial statements or other information included in this Periodic Report.

      The unaudited, condensed financial information presented in the Periodic Report has
been derived from the books and records of FTD. This information, however, has not been
              Case 19-11240-LSS         Doc 414      Filed 07/18/19     Page 4 of 11



subjected to procedures that would typically be applied to financial information presented in
accordance with U.S. GAAP or any other recognized financial reporting framework, and upon
application of such procedures, the Debtors and non-Debtor entities believe that the financial
information could be subject to changes, and these changes could be material.

        The information set forth in this Periodic Report includes, among other things, normal
recurring adjustments, but does not include all adjustments, footnotes, and other financial
presentations that would typically be made in accordance with U.S. GAAP or any other
recognized financial reporting framework, and the information set forth in this Periodic Report
may not comply with U.S. GAAP in all material respects. The preparation of the unaudited,
condensed financial information presented in the Periodic Report requires management to make
estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure
of contingent assets and liabilities as of the date of presentation, as well as the reported amount
of revenues and expenses during the reporting period. Actual amounts and results could differ
materially from those estimates and/or the information set forth in this Periodic Report.

        The results of operations contained herein are not necessarily indicative of results that are
expected from any other period or for a full year and may not necessarily reflect the combined
results of operations, financial position and cash flows of the non-Debtors in the future.

                Although the Debtors have undertaken commercially reasonable efforts to prepare
this Periodic Report, there can be no assurance that the financial information presented herein is
complete. This Periodic Report was not prepared to provide the basis for an investment decision
relating to any of the securities of the Debtors, including FTD.

         There can be no assurance that, from the perspective of an investor or potential investor
in the Debtors' securities that this Periodic Report is complete. Likewise, no assurance can be
given as to the value, if any, that may be ascribed to the interests identified set forth in this
Periodic Report, and such financial information should not be viewed as indicative of future
results.

       For the reasons discussed above, the Debtors caution readers not to place undue reliance
upon information contained in the Periodic Report.

Reservation of Rights

        Nothing contained in this Periodic Report shall constitute a waiver or admission by the
Debtors in any respect, nor shall this Periodic Report or any information set forth herein waive or
release any of the Debtors' rights or constitute an admission with respect to their chapter 11
cases, or their estates, including with respect to, among other things, matters involving objections
to claims, substantive consolidation, equitable subordination, defenses, characterization or
re-characterization of contracts, assumption or rejection of contracts under the provisions of
chapter 3 of the Bankruptcy Code, and/or causes of action under the provisions of chapter 5 of
the Bankruptcy Code or any other relevant applicable laws to recover assets or avoid transfers.

       The Debtors are reviewing the assets and liabilities of their affiliates on an ongoing basis,
including without limitation with respect to intercompany claims and obligations, and nothing



                                                 4
              Case 19-11240-LSS         Doc 414       Filed 07/18/19    Page 5 of 11



contained in this Periodic Report shall constitute a waiver of any of the Debtors' or their affiliates
rights with respect to such assets, liabilities, claims, and obligations that may exist.

Valuation Estimates

        The Debtors do not maintain fair market value or other bases of valuation for these
entities, which may differ substantially from the net book value of these entities.

                                  *       *       *       *       *




                                                  5
                     Case 19-11240-LSS                 Doc 414          Filed 07/18/19             Page 6 of 11


                                                            EXHIBIT A

                                     FTD COMPANIES, INC., et al.
                          DEBTORS' INTEREST IN NON-DEBTOR ENTITIES AND
                             VALUATION ESTIMATES FOR NON-DEBTORS
                                                            Amounts in US$

                                                           Debtors'                                 Debtors'
                                                                                              1                                        1
                                                           Interest         Net Book Value          Interest         Net Book Value
                     Name of Entity                       12/31/2018         12/31/2018            6/30/2019           6/30/2019

FTD India Private Limited                                       100%        $     1,653,577              100%        $     1,891,175

Interflora, Inc. 2                                                67%       $       694,520
                                                                                              3
                                                                                                          33%        $       236,401
                                                                                                                                       4



FTD Canada, Inc                                                 100%        $     2,315,758              100%        $     2,419,301




1
  The basis for the valuation of each entity is the net book value calculated as total liabilities of each entity subtracted from its total
assets as of the dates set forth herein. The net book value may not reflect the current value of the respective assets. The actual
valuation of the non‐Debtors may be materially different than the value recorded on a net book value basis

2
   On May 31, 2019 FTD, Inc., a wholly owned subsidiary of FTD Companies, Inc., completed the sale of all equity and assets of
its wholly owned subsidiary FTD UK Holdings Limited to Teleflora UK Holdings Limited, including FTD UK Holdings Limited's
34% interest in Interflora, Inc.

3
    Net Book Value represents the total value of Interflora Inc. on a fully consolidated basis

4
    Net Book Value represents Debtors' 33% interest in Interflora Inc. recorded as an Investment in Subsidiary
    Case 19-11240-LSS                        Doc 414       Filed 07/18/19               Page 7 of 11


                                               EXHIBIT B-1

                  FTD COMPANIES, INC., et al.
FINANCIAL STATEMENTS OF NON-DEBTOR SUBSIDIARIES AND INTERESTS
                      DECEMBER 31, 2018
                                                Amounts in US$

                                     BALANCE SHEET AS OF 12/31/2019

                                                         FTD India                              FTD Canada,
                                                      Private Limited        Interflora, Inc.      Inc
ASSETS
Current Assets:
 Cash and cash equivalents                             $        1,448,118    $       887,687    $          -
 Accounts receivable, gross                                           -               81,040               -
   Allowance for doubtful accounts                                    -                  -                 -
 Accounts receivable, net                              $              -      $        81,040    $          -
 Inventories                                                          -                  -                 -
 Income tax receivable                                                -                  -                 -
 Deferred tax assets, net                                             -                  -                 -
 Prepaid expenses and other current assets                        144,433                -                 -
   Total current assets                                $        1,592,551    $       968,727    $          -

Property and equipment:
 Land and improvements                                 $             -       $           -      $          -
 Building and improvements                                           -                   -                 -
 Leasehold improvements                                              -                   -                 -
 Equipment                                                           -                   -                 -
 Computer equipment                                              255,475                 -                 -
 Computer software                                                   -                   -                 -
 Furniture                                                       137,648                 -                 -
   Total property and equipment                        $         393,123     $           -      $          -
 Less accumulated depreciation                                  (330,222)                -                 -
   Total property and equipment, net                   $          62,901     $           -      $          -

Other assets:                                          $         114,263     $           -      $          -

    Total assets                                       $        1,769,715    $       968,727    $          -

LIABILITIES AND STOCKHOLDERS' EQUITY
Current liabilities:
 Accounts payable                                      $           6,225     $       252,784    $          -
 Customer deposits                                                   -                   -                 -
 Accrued interest                                                    -                   -                 -
 Other accrued liabilities                                       210,321              21,423               -
 Accrued compensation                                                -                   -                 -
 Deferred revenue                                                    -                   -                 -
 Income taxes payable                                            (12,308)                -              (2,533)
 Current deferred tax liabilities                                    -                   -                 -
 Current maturities of long-term debt                                -                   -                 -
 Intercompany                                                    (64,245)                -          (2,313,225)
   Total current liabilities                           $         139,994     $       274,206    $   (2,315,758)

Deferred tax liabilities, net                          $          (23,856)   $           -      $          -
Other liabilities                                                     -                  -                 -

Stockholders' equity:
  Common stock                                                      8,117            544,138               15
  Additional paid-in capital                                        5,731                -           (184,199)
  Retained earnings (accumulated deficit)                       1,639,728            325,650        2,499,942
  Accumulated other comprehensive income (loss)                       -             (175,268)             -
  Treasury Stock                                                      -                  -                -
    Total stockholders' equity                         $        1,653,576    $       694,519    $   2,315,758
    Total liabilities and stockholders' equity         $        1,769,714    $       968,726    $         -




                                                  Page 1 of 2
    Case 19-11240-LSS                 Doc 414       Filed 07/18/19             Page 8 of 11


                                        EXHIBIT B-1

                  FTD COMPANIES, INC., et al.
FINANCIAL STATEMENTS OF NON-DEBTOR SUBSIDIARIES AND INTERESTS
                      DECEMBER 31, 2018
                                         Amounts in US$

     INCOME STATEMENT FOR THE PERIOD FROM JANUARY 1, 2018 TO DECEMBER 31, 2018

                                                  FTD India                            FTD Canada,
                                               Private Limited      Interflora, Inc.      Inc

Total Revenues                                  $    2,765,139      $      164,575     $    524,497

Operating Expenses:
 Cost of revenues                               $          -        $          -       $        -
 Sales and marketing                                       -                   -                -
 Technology and development                          2,327,897                 -                -
 General and administrative                                -               216,883          499,521
 Amortization of intangible assets                         -                   -                -
 Restructuring and other exit costs                        -                   -                -
 Impairment Loss                                           -                   -                -
   Total operating expenses                     $    2,327,897      $      216,883     $    499,521

Operating income/(loss)                         $        437,242    $      (52,309)    $     24,976
Other income/(expense), net                              (31,803)              -                -

Income before income taxes                      $        405,439    $      (52,309)    $     24,976
Provision for income taxes                               112,147           209,417              -

Net Income/(Loss)                               $        293,292    $     (261,726)    $     24,976




                                           Page 2 of 2
     Case 19-11240-LSS                    Doc 414            Filed 07/18/19               Page 9 of 11


                                               EXHIBIT B-2

                  FTD COMPANIES, INC., et al.
FINANCIAL STATEMENTS OF NON-DEBTOR SUBSIDIARIES AND INTERESTS
                         JUNE 30, 2019
                                                Amounts in US$

                                  BALANCE SHEET AS OF JUNE 30, 2019

                                                           FTD India                                  FTD Canada,
                                                                                                1,2
                                                        Private Limited      Interflora, Inc.            Inc
 ASSETS
 Current Assets:
  Cash and cash equivalents                              $        825,605     $            -          $          -
  Accounts receivable, gross                                          -                    -                     -
    Allowance for doubtful accounts                                   -                    -                     -
  Accounts receivable, net                               $            -       $            -          $          -
  Inventories                                                         -                    -                     -
  Income tax receivable                                               -                    -                     -
  Deferred tax assets, net                                            -                    -                     -
  Prepaid expenses and other current assets                       157,100                  -                     -
    Total current assets                                 $        982,705     $            -          $          -

 Property and equipment:
  Land and improvements                                  $            -       $            -          $          -
  Building and improvements                                           -                    -                     -
  Leasehold improvements                                              -                    -                     -
  Equipment                                                           -                    -                     -
  Computer equipment                                              255,475                  -                     -
  Computer software                                                   -                    -                     -
  Furniture                                                       137,648                  -                     -
    Total property and equipment                         $        393,123     $            -          $          -
  Less accumulated depreciation                                  (361,673)                 -                     -
    Total property and equipment, net                    $         31,450     $            -          $          -

               1
 Other assets :                                          $        910,829     $       236,401         $          -

     Total assets                                        $       1,924,984    $       236,401         $          -

 LIABILITIES AND STOCKHOLDERS' EQUITY
 Current liabilities:
  Accounts payable                                       $          4,336     $            -          $          -
  Customer deposits                                                   -                    -                     -
  Accrued interest                                                    -                    -                     -
  Other accrued liabilities                                       241,623                  -                     -
  Accrued compensation                                                -                    -                     -
  Deferred revenue                                                    -                    -                     -
  Income taxes payable                                             22,275                  -                  (2,720)
  Current deferred tax liabilities                                    -                    -                     -
  Current maturities of long-term debt                                -                    -                     -
  Intercompany                                                   (995,377)                 -              (2,416,581)
    Total current liabilities                            $       (727,143)    $            -          $   (2,419,301)

 Deferred tax liabilities, net                           $        (23,856)    $            -          $          -
 Other liabilities                                                784,809                  -                     -

 Stockholders' equity:
   Common stock                                                      8,117                 -                     15
   Additional paid-in capital                                        5,731                 -                (88,067)
   Retained earnings (accumulated deficit)                       1,877,326                 -              2,507,353
   Accumulated other comprehensive income (loss)                       -                   -                    -
   Treasury Stock                                                      -                   -                    -
     Total stockholders' equity                          $       1,891,174    $            -          $   2,419,301
     Total liabilities and stockholders' equity          $       1,924,984    $            -          $         -

 1
   In connection with the May 31, 2019 sale of FTD UK Holdings Limited, Interflora, Inc. is no longer recorded as
 a fully consolidated subsidiary. For simplicity of format and presentation, FTD, Inc.'s 33% Investment in
 Interflora, Inc. is reclassified and reported hereon in the "Other assets" line item.




                                                   Page 1 of 2
     Case 19-11240-LSS                   Doc 414              Filed 07/18/19              Page 10 of 11


                                                EXHIBIT B-2

                  FTD COMPANIES, INC., et al.
FINANCIAL STATEMENTS OF NON-DEBTOR SUBSIDIARIES AND INTERESTS
                         JUNE 30, 2019
                                                 Amounts in US$

        INCOME STATEMENT FOR THE PERIOD FROM JANUARY 1, 2019 TO JUNE 30, 2019

                                                            FTD India                                  FTD Canada,
                                                                                                 1,2
                                                         Private Limited      Interflora, Inc.            Inc

 Total Revenues 2                                         $       1,698,492    $        63,173         $    153,260

 Operating Expenses:
  Cost of revenues                                        $             -      $           -           $        -
  Sales and marketing                                                   -                  -                    -
  Technology and development                                      1,357,745                -                    -
  General and administrative                                            -               49,799              145,849
  Amortization of intangible assets                                     -                  -                    -
  Restructuring and other exit costs                                    -                  -                    -
  Impairment Loss                                                       -                  -                    -
                               2
    Total operating expenses                              $       1,357,745    $        49,799         $    145,849

                           2
 Operating income/(loss)                                  $        340,747     $        13,373         $      7,411
 Other income/(expense), net                                        (3,048)                -                    -

 Income before income taxes                               $        337,699     $        13,373         $      7,411
 Provision for income taxes                                        100,101                 -                    -

 Net Income/(Loss) 2                                      $        237,598     $        13,373         $      7,411

 2
   In connection with the May 31, 2019 sale of FTD UK Holdings Limited, Interflora, Inc. is no longer recorded as
 a fully consolidated subsidiary. Income statement for Interflora, Inc. reflects the period from January 1, 2019 to
 May 30, 2019 as a fully consolidated entity.




                                                    Page 2 of 2
             Case 19-11240-LSS      Doc 414   Filed 07/18/19      Page 11 of 11


                                      EXHIBIT C

                 FTD COMPANIES, INC., et al.
 DESCRIPTION OF OPERATIONS FOR THE NON-DEBTOR ENTITIES

                   Name of Entity                        Description of Operations

FTD India Private Limited                     IT Software Maintenance and Development

Interflora, Inc.                              International Florist Transaction Processing

FTD Canada, Inc                               Canadian Florist Sales
